Case 1:18-cv-01288-LPS Document 161 Filed 10/28/19 Page 1 of 5 PageID #: 4650




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


  VALEANT PHARMACEUTICALS                           )
  INTERNATIONAL, SALIX                              )
  PHARMACEUTICALS LTD., and COSMO                   )
  TECHNOLOGIES LIMITED,                             )
                                                    )
                         Plaintiffs,                )
                                                    )
                 V.                   ) C.A. No. 1:18-1288 (LPS)
                                      )
  ACTA VIS LABORATORIES FL., INC.,    )
  ACTAVIS PHARMA, INC ., TEVA         )
  PHARMACEUTICALS USA, INC . and TEVA )
  PHARMACEUTICAL INDUSTRIES           )
  LIMITED,                            )
                                                    )
                         Defendants.                )

                       STIPULATED ORDER AND FINAL JUDGMENT

         WHEREAS, Plaintiffs Bausch Health Americas, Inc. (formerly known as Valeant

  Pharmaceuticals International), Salix Pharmaceuticals Ltd., and Cosmo Technologies Limited

  (collectively, "Plaintiffs") filed a Second Amended Complaint (D.I. 77) asserting that

  Defendants Actavis Laboratories FL., Inc., Actavis Pharma, Inc., Teva Pharmaceuticals USA,

  Inc., and Teva Pharmaceutical Industries Ltd. (collectively, "Defendants") infringed and

  continue to infringe U.S. Patent Nos. 10,052,286, 10,064,878, 10,105,374, 10,143,698,

  10,154,964, and l 0, 172,799 (collectively, the "Patents-in-Suit") by filing Actavis Laboratories

  FL., Inc. ' s ANDA No. 205457 for budesonide extended release tablets, 9 mg, and by making,

  using, selling, offering to sell within the United States and/or importing into the United States the

  product that Defendants manufacture and market pursuant to ANDA No. 205457 (the "Accused

  Product");
Case 1:18-cv-01288-LPS Document 161 Filed 10/28/19 Page 2 of 5 PageID #: 4651




          WHEREAS, Defendants pied counterclaims for declaratory judgment of noninfringement

  of the Patents-in-Suit in Counts I, III, V, VII, IX, and XI of Defendants ' Answer to Second

  Amended Complaint, Affirmative Defenses, and Counterclaims (D.I. 79);

          WHEREAS, Defendants pied counterclaims for declaratory judgment of invalidity of the

  Patents-in-Suit in Counts II, IV, VI, VIII, X, and XII of Defendants ' Answer to Second

  Amended Complaint, Affirmative Defenses, and Counterclaims (D.I. 79);

          WHEREAS, the Parties disputed the construction of the terms "matrix," "mixture," and

  "compressed blend" (the "Tablet Core Terms") as used in the asserted claims in the Patents-in-

  Suit;

          WHEREAS, Plaintiffs stipulated and agreed that if the Court were to adopt Defendants '

  proposed constructions for the Tablet Core Terms, the Accused Product would not infringe the

  asserted claims of the Patents-in-Suit (D.I. 154, Stipulation and Proposed Order to Stay

  Discovery, so ordered on July 26, 2019), subject to Plaintiffs ' reservations of rights to appeal the

  Court' s adoption of the Defendants' claim constructions;

          WHEREAS, the Court adopted Defendants ' proposed constructions for all of the Tablet

  Core Terms in its August 2, 2019 Memorandum Opinion and Order regarding claim construction

  (D.I. 155, 156) by construing the term "matrix" to mean "a homogeneous structure in all its

  volume," construing the term "mixture" to mean "a homogenous composition of two or more

  substances," and construing the term "compressed blend" to mean "a compressed matrix (or

  homogeneous structure in all its volume)";

          NOW THEREFORE, the parties hereby stipulate and agree, subject to approval of the

  Court, as follows:




                                                    2
Case 1:18-cv-01288-LPS Document 161 Filed 10/28/19 Page 3 of 5 PageID #: 4652




         IT IS ORDERED AND ADJUDGED that final judgment of noninfringement is hereby

  entered in favor of Defendants and against Plaintiffs on Counts I, II, III, IV, V, and VI of the

  Second Amended Complaint (D.I. 77) and on Counts I, III, V, VII, IX, and XI of Defendants'

  Answer to Second Amended Complaint, Affirmative Defenses, and Counterclaims (D.I. 79); and

         IT IS FURTHER ORDERED AND ADJUDGED THAT:

         1.      Defendants have not infringed and will not infringe the Patents-in-Suit by making,

  using, selling, offering to sell within the United States and/or importing into the United States the

  Accused Product;

         2.      Defendants have not infringed the Patents-in-Suit by submitting or causing to be

  submitted ANDA No. 205457;

         3.      Defendants have not contributed and will not contribute to the infringement of the

  Patents-in-Suit, and have not induced and will not induce others to infringe the Patents-in-Suit

  based on their actions related to the Accused Product or ANDA No. 205457;

         4.      Defendants are the prevailing parties as to Plaintiffs ' claims of infringement of the

  Patents-in-Suit and as to Defendants ' counterclaims for declaratory judgment of noninfringement

  of the Patents-in-Suit;

         5.      Defendants' counterclaims for declaratory judgment of invalidity of the Patents-

  in-Suit in Counts II, IV, VI, VIII, X, and XII of Defendants ' Answer to Second Amended

  Complaint, Affirmative Defenses, and Counterclaims (D.I. 79) are dismissed without prejudice;

         6.      if this case is remanded from the United States Court of Appeals for the Federal

  Circuit ("Federal Circuit"), the parties may present any arguments (not already otherwise

  waived) available to them and do not now waive any rights available to them, including that the

  parties may supplement their respective infringement and invalidity contentions if the Federal



                                                   3
Case 1:18-cv-01288-LPS Document 161 Filed 10/28/19 Page 4 of 5 PageID #: 4653




  Circuit modifies any construction of the Tablet Core Terms set forth in this Court' s August 2,

  2019 Memorandum Opinion and Order regarding claim construction (D.I. 155, 156); and

         7.      any motion for attorneys ' fees and related expenses pursuant to 35 U.S.C. § 285,

  Federal Rule of Civil Procedure 54(d)(2) and D. Del. LR 54.3 in the case is due:

              a. 60 days after the deadline for Plaintiffs to appeal this judgment, if said deadline

                 passes without Plaintiffs filing a notice of appeal,

              b. 60 days after the Federal Circuit enters its mandate, if the Court' s decision is

                 affirmed on appeal, or

              c. at a date to be determined, if this matter is remanded to the Court for further

                 proceedings.

         This provision is not intended to enlarge the amount of fees or costs that a party may seek

  beyond those that the party may have sought had the deadline been set for within 14 days of the

  entry of judgment. The parties likewise waive no claims or defenses by virtue of adopting the

  herein proposed schedule for the submission of motions for fees.

         IT IS SO STIPULATED.

   MORRIS, NICHOLS, .ARSHT & TUNNELL LLP           PHILLIPS, GOLDMAN, MCLAUGHLIN &
                                                   HALL, P.A.

   Isl Jack B. Blumenfeld                          Isl John C. Phillips. Jr.
   JackB. Blumenfeld (#1014)                       John C. Phillips, Jr. (# 110)
   Michael Flynn (#5333)                           David A. Bilson (#4986)
    1201 North Market Street                       1200 North Broom Street
   P.O. Box 1347                                   Wilmington, DE 19806
   Wilmington, DE 19801                            (302) 655-4200
   (302) 658-9200                                  jcp@pgmhlaw.com
   jblumenfeld@mnat.com                            dab@pgmhlaw.com
   mflynn@mnat.com                                 Attorneys for Defendants
   Attorneys for Plaintiffs

  Dated: October 24, 2019



                                                    4
Case 1:18-cv-01288-LPS Document 161 Filed 10/28/19 Page 5 of 5 PageID #: 4654



                           ~~
  SO ORDERED this~ day of October 2019.



           kfb
  The Honorable Leonard P. Stark
  Chief Judge, U.S. District Court for the District of Delaware




                                                  5
